Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kevin Soules on 12/15/2021.

The application has been amended as follows: 
In claim 1, line 4, after “exposing said sensor to an analyte”  –comprising Cu2+-- has been inserted;
In claim 1, line 9, after “and the analyte”,  --, wherein said at least one fluorophore comprises luminol—has been inserted;
Claim 2 has been canceled.
In claim 4, line 1, after “wherein said at least one”, –non-fluorescent—has been inserted;
Claims 6-8 have been cancelled.
Claims 9-20, non-elected without traverse, have been canceled without prejudice to filing a divisional application.

Response to Amendment
The Amendment filed 10/21/2021 has been entered. With regard to the examiner’s amendment, claims 1 and 3-5 remain pending in the application.  Applicant’s amendments to the Drawings and Specifications have overcome each and every objection previously set forth in the Non-Final Office Action mailed 06/23/2021. 

Reasons for Allowance
Claims 1 and 3-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Basu et al. (US 20160097754 A1) fails to teach identifying a presence of said analyte according to a change in fluorescence of said sensor via formation of a non-covalent complex of said at least one fluorophore, said at least one non-fluorescent polymer, and the analyte, wherein the said at least one fluorophore comprises luminol. While Basu teaches wherein said analyte is suspected to contain at least one of: Cu+; Cu2+ ; Hg2+ (paragraph [0048], copper ions, mercury ions), Basu fails to teach identifying …via formation of a non-covalent complex that comprises said at least one fluorophore (i.e. luminol), said at least one fluorescent polymer, and the analyte (i.e.  Cu2+).
A reference Lei et al. (US 20120282705 A1) teaches the limitations of claim 1 except wherein the analyte comprises Cu2+ and the step of identifying via formation of a non-covalent 2+).
A reference Tong et al. (Tong et al., “Ratiometric Detection of Cu2+ Using a Luminol-Tb-GMP Nanoprobe with High Sensitivity and Selectivity”, 2018, ACS Sustainable Chem. Eng., 6, 9333-9341) teaches a fluorescent method for detection of Cu2+ using a luminol-Tb-GMP coordination polymer nanoparticle (abstract; Scheme 1). However, Tong fails to teach wherein identifying via formation of a non-covalent complex of said at least one fluorophore (i.e. luminol), said at least one fluorescent polymer, and the analyte (i.e.  Cu2+).
None of the prior art teaches or fairly suggests, alone or in combination, all of the limitations of claim 1, specifically identifying via formation of a non-covalent complex of said at least one fluorophore, said at least one non-fluorescent polymer, and the analyte, wherein the said at least one fluorophore comprises luminol. Thus, claim 1 is deemed allowed. Claims 3-5 are allowed based on their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY H NGUYEN/Examiner, Art Unit 1798  

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798